                                             Case 4:21-cv-02004-JST Document 5 Filed 03/29/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       VIKRAM SRINIVASAN,                                Case No. 21-cv-02004-JST
                                                          Appellant,
                                   8
                                                                                             ORDER DENYING EMERGENCY
                                                    v.                                       MOTION FOR ORDER TO SHOW
                                   9
                                                                                             CAUSE
                                  10       FAY SERVICING LLC, et al.
                                                                                             Re: ECF No. 3
                                                          Appellees.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             This bankruptcy appeal was docketed on March 23, 2021. Appellant Vikram Srinivasan

                                  14   seeks relief from the Order Denying Motion for Preliminary Injunction entered by the bankruptcy

                                  15   court on March 1, 2021. ECF No. 1-2.

                                  16             On March 26, 2021, Srinivasan filed an “Emergency Motion for Order to Show Cause.”

                                  17   ECF No. 3. Appellant seeks a stay of the bankruptcy court’s March 1, 2021 denial of his

                                  18   preliminary injunction motion and an order enjoining Appellees from modifying, encumbering,

                                  19   improving or transferring the real property located at 1648 Summitridge Drive, Beverly Hills,

                                  20   California – essentially the same relief he sought from the bankruptcy court. ECF No. 4 at 5.

                                  21             The Court interprets Appellant’s motion as a request for either a temporary restraining

                                  22   order or a stay pending appeal pursuant to Federal Rule of Bankruptcy Procedure 8007(b).1 There

                                  23   are at least two problems with Appellant’s request which prevent the Court from granting that

                                  24   relief.

                                  25
                                       1
                                  26    The standard for a temporary restraining order contains factors similar to those considered when
                                       determining whether to grant a stay. Compare Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
                                  27   20 (2008), with Nken v. Holder, 556 U.S. 418, 434 (2009). See also Shek v. Burchard, No. 19-cv-
                                       00588-EMC, 2019 WL 1102990, at *3 (N.D. Cal. Mar. 8, 2019) (“Appellants seeking a
                                  28   discretionary stay under [Rule 8007] must meet the terms of a test virtually identical to that for a
                                       preliminary injunction.”).
                                           Case 4:21-cv-02004-JST Document 5 Filed 03/29/21 Page 2 of 3




                                   1          First, Appellant’s delay in seeking the Court’s assistance demonstrates that his request

                                   2   should be heard as a noticed motion. Appellant filed his emergency motion on March 26, 2021,

                                   3   twenty-five days after the bankruptcy court entered the order denying Appellant’s motion for a

                                   4   preliminary injunction. ECF No. 4-3. That delay undermines his claim that he will suffer

                                   5   irreparable harm unless the Court acts before Appellees have an opportunity to respond. See

                                   6   Miller ex rel. NLRB v. Cal. Pac. Med. Ctr., 991 F.2d 536, 544 (9th Cir. 1993) (“Plaintiff’s long

                                   7   delay before seeking a preliminary injunction implies a lack of urgency and irreparable harm.”

                                   8   (citation omitted)). Moreover, the “emergency” relief that Appellant seeks is not to prevent a

                                   9   future occurrence of some kind, but rather to void a sale that took place on October 22,

                                  10   2020.2 ECF No. 4 at 10-11. These circumstances do not present immediate and irreparable injury

                                  11   “as to suggest that relief should issue without a hearing.” See Doe v. Albany Unified Sch. Dist.,

                                  12   No. 17-cv-02767-JST, 2017 WL 11501495, at *1 (N.D. Cal. May 17, 2017).
Northern District of California
 United States District Court




                                  13          Second, even if the request were timely, the Court would still deny it because Appellant

                                  14   did not first present his request to the bankruptcy court. Pursuant to Federal Rule of Bankruptcy

                                  15   Procedure 8007(b), a motion for stay pending appeal or an order granting an injunction while an

                                  16   appeal is pending “ordinarily” must be presented to the bankruptcy court in the first instance. Fed.

                                  17   R. Bankr. P. 8007(a)(1). An appellant seeking to bypass that requirement must “show that moving

                                  18   first in the bankruptcy court would be impracticable.” Fed. R. Bankr. P. 8007(b)(2).

                                  19          Here, Appellant fails to comply with Rule 8007. Appellant has not presented his request

                                  20   for a stay to the bankruptcy court. Appellant’s entire explanation for this failure is:

                                  21                  Making this Motion to the Bankruptcy Court would be impracticable
                                                      and useless. The Bankruptcy Court’s Order already denied this relief.
                                  22                  Asking it again would waste precious timed necessary to protect the
                                                      Debtor’s estate and the Property.
                                  23

                                  24   ECF No. 4 at 21. Reduced to its essence, his argument is that he should not be required to file his

                                  25

                                  26   2
                                         Appellant also asks the Court to enjoin Appellees from modifying, encumbering, improving, or
                                  27   transferring the property, but provides no indication that such activities are imminent. See
                                       Choudhuri v. Specialized Loan Servs. LLC, No. 19-cv-00028-PJH, 2019 WL 3254130, at *2 (N.D.
                                  28   Cal. July 19, 2019) (“Without some facts about when that threatened [activity] will take place, the
                                       court cannot conclude that plaintiff faces an imminent or immediate risk of injury.”).
                                                                                         2
                                              Case 4:21-cv-02004-JST Document 5 Filed 03/29/21 Page 3 of 3




                                   1   motion in the bankruptcy court because he already lost there. But the same can be said of every

                                   2   appellant – that’s why they appeal. Thus, were the Court to accept Appellant’s argument, no one

                                   3   would ever have to comply with Rule 8007. This cannot be what the statute’s drafters intended

                                   4   when they required a showing that “moving first in the bankruptcy court would be impracticable.”

                                   5   See Fed. R. Bankr. P. 8007(b)(2); see also Paxton v. Quinlan, No. 20-cv-01655-PJH, 2020 WL

                                   6   3414694, at *3 (N.D. Cal. June 22, 2020) (rejecting argument that moving the bankruptcy court

                                   7   would be impractical because “the bankruptcy court already denied their motion for relief”). “A

                                   8   failure to seek emergency relief in the bankruptcy court is a critical defect.” In re Rivera, No. 15-

                                   9   cv-04402-EJD, 2015 WL 6847973, at *2 (N.D. Cal. Nov. 9, 2015). Accordingly, Appellant’s

                                  10   failure to comply with Rule 8007 also precludes the requested relief.3

                                  11             For these reasons, Appellant’s motion is denied without prejudice.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 29, 2021
                                                                                           ______________________________________
                                  14
                                                                                                         JON S. TIGAR
                                  15                                                               United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   3
                                           In light of this ruling, the Court does not address the merits of the motion.
                                                                                             3
